UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2014 Date of Reporting Period: 03/31/2014 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF March 31, 2014 SHARES OR PRINCIPAL AMOUNT VALUE - COMMON STOCKS 95.35% Consumer Discretionary - Automobiles & Components 2.46% 80,000 Dorman Products, Inc. * $ 4,724,800 65,000 Thor Industries, Inc. 3,968,900 8,693,700 Consumer Discretionary - Durables & Apparel 2.86% 145,000 La-Z-Boy Incorporated 3,929,500 45,000 SodaStream International Ltd. * 1,984,500 50,000 Tupperware Brands Corporation 4,188,000 10,102,000 Consumer Discretionary - Media 2.31% 145,000 Cinemark Holdings, Inc. 4,206,450 50,000 Morningstar, Inc. 3,951,000 8,157,450 Consumer Discretionary - Retailing 5.31% 150,000 Ascena Retail Group, Inc. * 2,592,000 70,000 GNC Holdings, Inc. 3,081,400 65,000 Monro Muffler Brake, Inc. 3,697,200 185,000 Pier 1 Imports, Inc. 3,492,800 40,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 3,899,200 42,500 Vitamin Shoppe, Inc. * 2,019,600 18,782,200 Consumer Discretionary - Services 5.76% 70,000 Bally Technologies, Inc. * 4,638,900 60,000 Brinker International, Inc. 3,147,000 240,000 Carriage Services, Inc. 4,377,600 37,500 Jack in the Box Inc. * 2,210,250 155,000 Krispy Kreme Doughnuts, Inc. * 2,748,150 80,000 Popeyes Louisiana Kitchen, Inc. * 3,251,200 20,373,100 Consumer Staples - Food & Staples Retailing 2.39% 45,000 PriceSmart, Inc. 4,541,850 55,000 United Natural Foods, Inc. * 3,900,600 8,442,450 Consumer Staples - Food, Beverage & Tobacco 0.92% 45,000 TreeHouse Foods, Inc. * 3,239,550 Energy 4.68% 60,000 Atwood Oceanics, Inc. * 3,023,400 33,000 Dril-Quip, Inc. * 3,699,300 115,000 Enlink Midstream LLC 3,903,100 70,000 Rosetta Resources, Inc. * 3,260,600 37,500 SM Energy Company 2,673,375 16,559,775 Financials - Banks 4.85% 95,000 Community Bank System, Inc. 3,706,900 193,394 First Financial Bancorp. 3,477,224 Page 1 175,000 FirstMerit Corporation 3,645,250 85,000 Glacier Bancorp, Inc. 2,470,950 55,000 IBERIABANK Corporation 3,858,250 17,158,574 Financials - Diversified 2.00% 70,000 Artisan Partners Asset Management Inc. 4,497,500 35,000 Waddell & Reed Financial, Inc. 2,576,700 7,074,200 Financials - Insurance 1.00% 115,000 Brown & Brown, Inc. 3,537,400 Financials - Real Estate 0.95% 363,100 Summit Hotel Properties, Inc. 3,369,568 Health Care - Equipment & Services 14.65% 52,500 Acadia Healthcare Company, Inc. * 2,368,800 45,000 Cyberonics, Inc. * 2,936,250 22,500 DexCom, Inc. * 930,600 175,000 Endologix, Inc. * 2,252,250 170,000 Globus Medical, Inc. - Class A * 4,520,300 39,000 HeartWare International, Inc. * 3,657,420 29,400 Insulet Corporation * 1,394,148 130,000 Masimo Corporation * 3,550,300 235,000 Merit Medical Systems, Inc. * 3,360,500 21,500 MWI Veterinary Supply, Inc. * 3,345,830 160,000 Omnicell, Inc. * 4,579,200 55,000 Sirona Dental Systems, Inc. * 4,106,850 95,000 STERIS Corporation 4,536,250 45,000 Teleflex Incorporated 4,825,800 75,000 Thoratec Corporation * 2,685,750 130,000 Tornier N.V. * 2,758,600 51,808,848 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 1.41% 120,000 Prestige Brands Holdings, Inc. * 3,270,000 20,000 TECHNE Corporation 1,707,400 4,977,400 Industrials - Capital Goods 8.74% 71,000 A.O. Smith Corporation 3,267,420 95,000 Beacon Roofing Supply, Inc. * 3,672,700 82,500 Generac Holdings Inc. * 4,865,025 17,500 Middleby Corporation (The) * 4,623,675 50,000 RBC Bearings Incorporated * 3,185,000 57,500 Regal-Beloit Corporation 4,180,825 145,000 Rexnord Corporation * 4,202,100 70,000 Woodward Inc. 2,907,100 30,903,845 Industrials - Commercial & Professional Services 4.68% 112,500 Healthcare Services Group, Inc. 3,269,250 365,000 InnerWorkings, Inc. * 2,795,900 160,000 KAR Auction Services, Inc. 4,856,000 30,000 Mobile Mini, Inc. 1,300,800 165,000 SP Plus Corporation * 4,334,550 16,556,500 Industrials - Transportation 5.70% 137,300 Echo Global Logistics, Inc. * 2,515,336 80,000 Hub Group, Inc. - Class A * 3,199,200 230,000 Knight Transportation, Inc. 5,319,900 195,000 Marten Transport, Ltd. 4,196,400 195,000 Roadrunner Transportation Systems, Inc. * 4,921,800 Page 2 20,152,636 Information Technology - Hardware & Equipment 0.48% 25,000 Palo Alto Networks, Inc. * 1,715,000 Information Technology - Semiconductors & Semiconductor Equipment 1.17% 95,000 Cavium, Inc. * 4,154,350 Information Technology - Software & Services 19.17% 125,000 Bottomline Technologies (de), Inc. * 4,393,750 100,000 Cardtronics, Inc. * 3,885,000 50,000 comScore, Inc. * 1,639,500 91,700 DealerTrack Holdings, Inc. * 4,510,723 115,000 Euronet Worldwide, Inc. * 4,782,850 160,000 EVERTEC, Inc. 3,952,000 25,000 FactSet Research Systems Inc. 2,695,250 175,000 Fortinet, Inc. * 3,855,250 40,000 Imperva, Inc. * 2,228,000 80,000 Jack Henry & Associates, Inc. 4,460,800 24,500 MercadoLibre, Inc. 2,330,195 94,500 MICROS Systems, Inc. * 5,001,885 95,000 Qualys, Inc. * 2,415,850 47,500 Syntel, Inc. * 4,270,250 235,000 Tangoe, Inc. * 4,368,650 170,000 VeriFone Systems, Inc. * 5,749,400 47,500 WEX Inc. * 4,514,875 30,000 Workday, Inc. * 2,742,900 67,797,128 Materials 3.86% 68,500 AptarGroup, Inc. 4,527,850 110,000 RPM International, Inc. 4,602,400 80,000 Sensient Technologies Corporation 4,512,800 13,643,050 TOTAL COMMON STOCKS (cost $219,950,165) 337,198,724 SHORT-TERM INVESTMENTS 3.43% Commercial Paper - 2.70% $ Diageo Capital plc 04/01/14, 0.20% 1,200,000 1,625,000 Valspar Corporation (The) 04/02/14, 0.21% 1,624,991 1,550,000 Eastman Chemical Company 04/03/14, 0.24% 1,549,979 250,000 Valspar Corporation (The) 04/07/14, 0.21% 249,991 875,000 Clorox Company (The) 04/10/14, 0.18% 874,961 575,000 Integrys Energy Group, Inc. 04/10/14, 0.20% 574,971 1,000,000 Hitachi Capital America Corp. 04/14/14, 0.27% 999,903 500,000 Hyundai Capital America, Inc. 04/14/14, 0.22% 499,960 1,200,000 Bacardi Corporation 04/16/14, 0.22% 1,199,890 760,000 Valspar Corporation (The) 04/21/14, 0.23% 759,903 9,534,549 Variable Rate Security - 0.73% 2,567,439 Fidelity Institutional Money Market Fund - Class I 2,567,439 TOTAL SHORT-TERM INVESTMENTS (cost $12,101,988) 12,101,988 TOTAL SECURITY HOLDINGS (cost $232,052,153) - 98.78% 349,300,712 OTHER ASSETS, NET OF LIABILITIES - 1.22% 4,327,593 Page 3 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ * Non-income producing. As of March 31, 2014, investment cost for federal tax purposes was $232,029,046 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (2,431,083 ) - Net unrealized appreciation $117,271,666 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 2,567,439 Level 2 - Commercial Paper 9,534,549 Level 3 - None - - Total $ (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/20/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/20/2014 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/20/2014
